                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CLARENCE ROBERT RANKIN,                     :   CIVIL ACTION NO. 1:20-CV-2232
                                            :
                    Plaintiff               :   (Judge Conner)
                                            :
             v.                             :
                                            :
TAWNI RUBY and                              :
THERESA K. GROSS,                           :
                                            :
                    Defendants              :

                                        ORDER

      AND NOW, this 6th day of July, 2021, upon consideration of the report (Doc.

9) of Magistrate Judge William I. Arbuckle, issued following screening review of pro

se plaintiff Clarence Robert Rankin’s complaint (Doc. 1) and attendant filings under

28 U.S.C. § 1915(e), wherein Judge Arbuckle recommends that Rankin’s complaint

be dismissed for failure to state a claim for which relief may be granted pursuant to

Federal Rule of Civil Procedure 12(b)(6) and failure to comply with Federal Rule of

Civil Procedure 8(a)(2), and wherein Judge Arbuckle further recommends further

leave to amend be denied as futile, since Rankin has already been given leave to

amend after being alerted to the deficiencies in his complaint and failed to file an

amended pleading, and it appearing that Rankin did not object to the report, see

FED. R. CIV. P. 72(b)(2), and the court noting that failure of a party to timely object

to a magistrate judge’s conclusions “may result in forfeiture of de novo review at

the district court level,” Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007) (citing

Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987)), but that, as a matter

of good practice, a district court should afford “reasoned consideration” to the
uncontested portions of the report, E.E.O.C. v. City of Long Branch, 866 F.3d 93, 100

(3d Cir. 2017) (quoting Henderson, 812 F.2d at 879), in order to “satisfy itself that

there is no clear error on the face of the record,” FED. R. CIV. P. 72(b), advisory

committee notes, and, following an independent review of the record, the court

agreeing with Judge Arbuckle’s analysis and recommendation, and concluding

that there is no clear error on the face of the record, it is hereby ORDERED that:

      1.     Magistrate Judge Arbuckle’s report (Doc. 9) is ADOPTED.

      2.     Rankin’s complaint (Doc. 1) is DISMISSED without leave to amend.

      3.     Any appeal from this order is deemed to be frivolous and not taken in
             good faith. See 28 U.S.C. § 1915(a)(3).

      4.     The Clerk of Court shall CLOSE this case.



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner
                                         United States District Judge
                                         Middle District of Pennsylvania
